Citation Nr: 0911034	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  06-31 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel



INTRODUCTION

The veteran's active military service extended from February 
1965 to February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  That rating decision denied service 
connection for bilateral hearing loss and tinnitus.  

The Board has rephrased the issues above and separated the 
issues involving service connection for right ear hearing 
loss and left ear hearing loss as the evidence presently of 
record with respect to the hearing loss in each ear dictates 
separate results.  

The issue involving service connection for left ear hearing 
loss is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The January 1968 separation examination report reveals a 
diagnosis of high frequency hearing loss in the right ear.

2.  The Veteran has a current hearing loss disability of the 
right ear.

3.  The Veteran has a current diagnosis of tinnitus.  

4.  There is competent medical evidence linking the Veteran's 
current tinnitus to noise exposure during active military 
service.  



CONCLUSIONS OF LAW

1.  Right ear hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002);  
38 C.F.R. §§ 3.303, 3.385 (2008).  

2.  Tinnitus was incurred in active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002);  38 C.F.R. § 
3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is required to meet the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Without deciding whether these notice and development 
requirements  have been satisfied in the present case, it is 
the Board's conclusion that the law does not preclude the 
Board from adjudicating the veteran's claim.  This is so 
because the Board is taking action favorable to the veteran 
by granting service connection for a right ear hearing loss 
and tinnitus.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to: service 
treatment records; service personnel records; and, a VA 
examination report.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, with respect to the veteran's claim for service 
connection for a psychiatric disorder.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing is considered a disability for VA purposes 
when:  the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2008). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury. Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

When a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected. 38 C.F.R. § 3.303(b), 
see Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008) (holding 
that when a chronic disease is identified in service and at 
any time after service, service connection will be granted 
without the need for nexus evidence).

In December 1964, an enlistment examination of the Veteran 
was conducted.  As of this date, service department 
audiological examinations were conducted using American 
Standards Association (ASA) units of measurement.  Current 
audiological examination standards use International 
Standards Organization (ISO) units of measurement.  The Board 
has converted all the audiology data reported in ASA units to 
ISO units in this decision.  

On enlistment examination in December 1964 audiological 
evaluation was conducted.  Pure tone thresholds, in decibels, 
in ISO units were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
10
LEFT
15
0
5
10
15

The Veteran's ears and ear drums were evaluated as 
"normal," with no abnormalities noted by the examining 
physician.  No additional defects were noted and the Veteran 
was declared fit for military service.  

In January 1968, separation examination of the Veteran was 
conducted.  Audiological evaluation revealed pure tone 
thresholds, in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
5
0
30
LEFT
0
0
0
5
10

The pure tone thresholds, in decibels, at 6,000 Hertz were 60 
in the right ear and 15 in the left ear.  With respect to 
these audiology test results, the examining physician 
specifically indicated a diagnosis of "HFHL" (high 
frequency hearing loss) right ear.  



In October 2005, a VA examination of the Veteran was 
conducted.  Audiological evaluation in revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
60
85
LEFT
15
20
25
55
60

The average pure tone decibel loss at the above frequencies 
was 45 for the right ear and 40 for the left ear.  Speech 
audiometry revealed speech recognition ability of 98 percent 
in the right ear and of 96 percent in the left ear.  These 
results reveal that the Veteran has a current hearing loss 
disability in each ear as defined at 38 C.F.R. § 3.385.  

The Veteran asserted in his claim that his disabilities began 
in service and that his duties included carrying wounded from 
helicopters without hearing protection.  He specifically 
stated that he had experienced ringing in his ears since 
performing his duties in service.  

At the examination, the Veteran reported that during active 
service he was a Marine who served in Vietnam.  He indicated 
that although he was primarily a supply clerk during service, 
he did have a period of duty as a hospital guard while 
serving in Vietnam and that during this duty he was exposed 
to the noise of helicopters.  He also did admit to post-
service noise exposure while employed as a construction 
worker and a truck driver.  His primary complaint was 
tinnitus in the form a "buzzing or humming" which was 
present several times a week, periodically since active 
service.  The diagnosis was normal hearing loss below 2000 
hertz with bilateral sloping high frequency sensorineural 
hearing loss above this point.  The examiner reviewed the 
Veteran's service treatment records and indicated that the 
Veteran's hearing was normal on entrance examination.  The 
examiner indicated that the audiology results in the right 
ear on the separation examination at 4000 and 6000 hertz 
showed a decrease in hearing at those levels.  The examiner 
also indicated that the change was "not enough to have a 
ratable hearing loss under VA regulations."  The examiner's 
opinion was that since the Veteran's hearing on separation 
examination "would not have qualified as a disabling hearing 
loss under VA regulations it is my opinion that it is not as 
likely as not that the hearing loss is related to the 
Veteran's miliary duty."  

The Board notes that the examiner's medical opinion is based 
upon a faulty legal basis.  Specifically, 38 C.F.R. § 3.385 
provides the criteria for a current hearing loss disability 
under VA regulations.  Service connection can be granted for 
hearing loss even if the criteria of 38 C.F.R. § 3.385 are 
not met during active service.  See, Hensley v. Brown 5 Vet. 
App. 155, (1993).  The Court has noted that the threshold for 
normal hearing is from 0 to 20 dB, with higher threshold 
levels indicating a degree of hearing loss.  See, Hensley v. 
Brown 5 Vet. App. at 157 (1993).  The audiology results shown 
on the separation examination report show that the Veteran 
had a right ear hearing loss within the definition of Hensley 
at separation from service.  Moreover, the physician who 
conducted the separation examination specifically indicated a 
diagnosis of right ear hearing loss.  

The evidence of record shows that the Veteran had right ear 
hearing loss on separation examination in January 1968.  
While this hearing loss did not meet the criteria set forth 
at 38 C.F.R. § 3.385 for a current disability, it was still a 
hearing loss.  The Veteran has a current right ear hearing 
loss disability within the criteria established at 38 C.F.R. 
§ 3.385 as evidenced by the audiology results of October 2005 
VA examination.  The Veteran had right ear hearing loss 
during service and reported in his claim that his hearing 
loss disability began in service.  He has right ear hearing 
loss presently.  When a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected.  38 C.F.R. 
§ 3.303(b); see Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 
2008).  Accordingly, the evidence of record supports a grant 
of service connection for right ear hearing loss.

With respect to tinnitus, the opinion of the examiner who 
conducted the October 2005 VA audiology examination was that 
Veteran's tinnitus was related to noise exposure during 
service, if the inservice noise exposure could be 
substantiated.  In support of this the examiner noted that 
the audiology results shown in the service treatment records 
showed a shift of right ear hearing, that is a worsening of 
right ear hearing which is supported by normal hearing being 
shown on entrance examination and right ear hearing loss 
being shown on separation examination.  

The RO denied the Veteran's claim for service connection for 
tinnitus because it found that the Veteran's complaints of 
noise exposure during service were not substantiated.  The 
Veteran served in the Marine Corps.  His discharge papers, DD 
214, reveal his military specialty to be a "supply admin 
man."  His other service personnel records reveal that he 
had service in Vietnam from July 1965 to July 1966.  His 
record of service confirms that from July to October 1965 his 
primary duty was guard duty.  Subsequently, his primary duty 
changed to supply.  The Veteran asserts that during this 
guard duty he had acoustic trauma in the form of noise 
exposure to helicopters.  The Board does not find the service 
personnel records to be inconsistent with the Veteran's 
assertions.  Moreover, he must have had some military noise 
exposure, as right ear hearing loss is shown on separation 
examination.  This logic is also supported by the medical 
opinion of the VA examiner.  The Board finds that there is 
enough evidence to substantiate that the Veteran had noise 
exposure during active service.  The VA examiner's opinion 
was that the Veteran's tinnitus was related to that inservice 
noise exposure.  Accordingly, the evidence supports a grant 
of service connection for tinnitus.  


ORDER

Service connection for right ear hearing loss is granted.

Service connection for tinnitus is granted.  


REMAND

As noted in the decision above, the Board has found that the 
evidence shows that the Veteran had right ear hearing loss on 
separation from service, and that he incurred noise exposure 
during service.  Accordingly, service connection for right 
ear hearing loss and tinnitus have been granted above.  

With respect to the Veteran's left ear, the October 2005 VA 
examination establishes that the Veteran has a current 
hearing loss disability within the criteria set forth at 
38 C.F.R. § 3.385.  There is no medical opinion linking the 
current left ear hearing loss to service.  However, the 
medical opinions expressed in the October 2005 examination 
report were based upon a faulty legal assumption.  
Accordingly, the case requires that another medical opinion 
be rendered.  

The Court has also held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Return the case to the examiner who 
conducted the October 2005 VA 
Compensation and Pension examination.  
If this examiner is not available, the 
case can be provided to another VA 
medical professional of the appropriate 
expertise.  

The examiner is informed that the 
evidence of record shows that the 
Veteran:

*	Had noise exposure during active 
service.  

*	Had had a decrease in hearing in 
his right ear resulting in a 
diagnosis of high frequency 
hearing loss on separation 
examination.  

*	Had normal left ear hearing on 
separation examination.

*	Has a current hearing loss 
disability under 38 C.F.R. § 3.385 
in both ears.  

The examiner is requested to offer an 
opinion as to the etiology of the 
Veteran's current left ear hearing 
loss.  Specifically, is it at least as 
likely as not (50% probability) that 
the Veteran's current left ear hearing 
loss, is the result of noise exposure 
during active service which also caused 
his service-connected right hear 
hearing loss and tinnitus?

The claims folder and a copy of this 
remand must be made available and 
reviewed.  Please provide complete 
rationale for all conclusions reached.  
If it is determined that the requested 
opinion cannot be rendered without a 
current examination, than such 
examination should be scheduled.  

2.  Following the above, readjudicate the 
veteran's claim for service connection 
for left ear hearing loss.  If any 
benefit on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


